FILED
                              NOT FOR PUBLICATION                            JUN 26 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FENGMIN CAO,                                      No. 12-73996

                Petitioner,                       Agency No. A087-431-483

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Fengmin Cao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on omissions in Cao’s asylum application and written statement and

inconsistencies in his testimony regarding a police beating, a requirement to report

to the police once a month, going into hiding, and applying for a marriage permit.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (omitted incidents of

arrest and mistreatment supported adverse credibility finding); Shrestha, 590 F.3d

at 1048 (totality of the circumstances supported adverse credibility determination).

In the absence of credible testimony, Cao’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Cao’s CAT claim is based on the same testimony the BIA found not

credible, and the record does not otherwise compel the conclusion that it is more

likely than not he will be tortured if returned to China, his CAT claim also fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-73996